significant index no nce ns government entities division department of the treasury internal_revenue_service washington d c apr to ppar taz re this letter is in response to your request with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 for the plan_year commencing january revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such contributions could revert to the employer which were made for the plan_year commencing may be considered as disallowed to the extent that they are not based upon the information submitted we have determined that contributions amounting to dollar_figure january deductible solely for the purpose of applying revrul_91_4 1991_1_cb_57 therefore the return of contributions not exceeding dollar_figure affect the qualified status of the plan provided this reversion occurs no later than one year from the date of this letter however if it is not returned by your tax filing_date including extensions filed for and granted the tax under sec_4972 would apply in granting this approval we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request would not adversely this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year commencing january letter must be attached to the schedule b actuarial information we have sent a copy to the this matter please contact if you require further assistance in copy of this area office sincerely yours watin’ effin martin l pippins manager actuarial group
